Cite as 2022 Ark. App. 247
                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                         No. E-21-440



 LINDA GREEN                                     Opinion Delivered May   25, 2022
                                APPELLANT


 V.                                              APPEAL FROM THE ARKANSAS
                                                 BOARD OF REVIEW
                                                 [NO. 2021-BR-01902]
 DIRECTOR, ARKANSAS
 DEPARTMENT OF WORKFORCE
 SERVICES
                     APPELLEE

                                                 AFFIRMED

                                 BART F. VIRDEN, Judge

       Linda Green appeals the Arkansas Board of Review’s (Board’s) decision denying her

claim for unemployment (UI) benefits. We affirm.

       Linda Green began working in the Newport School District (District) as a substitute

teacher in January 2019. In this capacity, Green did not have a written contract with the

District. Instead, as was the District’s general practice, she was placed on the substitute-

teacher list and was contacted at the beginning of the school year to confirm her availability.

Green worked on an as-needed basis when a vacancy within teaching staff arose.

       In March 2020, the District shut down per the Governor’s executive orders in

response to the COVID-19 pandemic. The students were no longer provided in-person

educational services, and Green was no longer needed as a substitute.
       On April 24, Green filed an application for UI benefits, claiming that she had been

laid off from her employment with the District. Initially, Green’s application was approved;

however, a few days later the Arkansas Department of Workforce Services (DWS)

temporarily interrupted her payment of benefits, requesting more information from Green

and the District. In response to the request, Green filled out a form, marking yes in answer

to a question regarding whether she had an agreement to work the next school year.

Additionally, Green wrote, “I do not have anything in writing but was asked if I will be

working next school term.”1 Green’s benefits were reinstated on May 8, and she continued

filing her weekly unemployment claims.

       On November 4, DWS issued a new decision, retroactively disqualifying Green from

UI benefits under Arkansas Code Annotated section 11-10-509(a) (Repl. 2012) between May

31 and August 15, the duration of the summer recess.2 Green timely appealed the decision

to the Appeal Tribunal (Tribunal).

       At the hearing, Green testified that she did not have a written contract for

employment with the District. She explained that her name was on the substitute list, and

she was called to work as needed; however, Green stated that when she applied for UI

benefits subsequent to the school closure, she was not sure if the schools would reopen and




       1
        A week earlier, the Newport Elementary School secretary asked Green if she planned
to substitute teach when school started, and Green told her that she would be available.
       2
        Though school originally scheduled to resume on August 15, reopening was delayed
until August 24.

                                             2
require her services. Green explained that on September 8, after the schools reopened in

August, Lisa Haygood, the Newport High School secretary, texted her asking if she would be

able to substitute teach that year, and she stated that she would. The Tribunal issued its

decision granting Green’s claims for benefits. The Tribunal concluded that

      [t]he school district closed on March 13, 2020, as a result of the COVID-19 public
      health emergency. The claimant was off work from that point on without any
      notification from the employer concerning whether she would have work or an
      opportunity to work in the next school year. The claimant was not a contract
      employee and she did not receive assurances of continued employment when she
      applied for regular UI benefits. The claimant was asked to return to substitute for the
      employer in approximately the end of August of 2020. Therefore, the claimant is not
      viewed as an employee of an educational institution who received assurances of
      continued employment between successive academic years.

      The District appealed to the Board, and the Board reversed the Tribunal, holding

that Green was disqualified under Arkansas Code Annotated section 11-10-509. The Board

found that

       [t]ypically, all that is required of a substitute to have a reasonable assurance of work
      in the next school term is to be able to place her name on the substitute list. So long
      as the school has not informed her that she is being removed from the list or is
      prohibited from placing her name on the list, she has a reasonable assurance for
      purposes of the statute. The school is not required to specifically inform each
      substitute that they are still on the substitute list and that they will be used. Nobody
      informed the claimant that she was removed from the substitute list or was ineligible
      to be considered again for the next semester. Thus, she had a reasonable assurance.

      The Board acknowledged that the closing of the schools due to the pandemic and the

uncertainty surrounding reopening them were “complicating” factors but found that “the

Board does not find that this situation overcomes the reasonable assurance that [Green]




                                              3
would work again in the next year or term as a substitute.” Green timely appealed the Board’s

decision.

       On appeal Green argues that because she did not have a contract or reasonable

assurances of employment in the fall 2020 term, the Board erred in concluding that she

should be disqualified from receiving unemployment benefits under Arkansas Code

Annotated section 11-10-509.

       Our standard of review in unemployment-insurance cases is well settled. We do not

conduct de novo reviews in appeals from the Board. Keener v. Dir., 2021 Ark. App. 88, 618

S.W.3d 446. Instead, we review the evidence and all reasonable inferences deducible

therefrom in the light most favorable to the Board’s findings of fact. Id. We accept the

Board’s findings of fact as conclusive if supported by substantial evidence, which is such

relevant evidence that a reasonable mind might accept as adequate to support a conclusion.

Id. Even when there is evidence on which the Board might have reached a different decision,

our scope of judicial review is limited to a determination of whether the Board could have

reasonably reached the decision rendered based on the evidence presented. Id. We defer

credibility calls to the Board as the finder of fact as well as the weight to be accorded to

testimony presented to the Board. Id. While our role in these cases is limited, we are not

here to merely ratify the decision of the Board. Id. Instead, our role is to ensure that the

standard of review has been met. Id. With these standards in mind, we turn our attention to

the evidence before the Board and its findings.




                                             4
       The Board found Green to be ineligible for benefits under Arkansas Code Annotated

section 11-10-509. That statute provides that

           (a) With respect to service performed in an instructional, research, or principal
       administrative capacity as an employee of an educational institution, benefits shall
       not be paid based on services for any week of unemployment commencing during the
       period between two (2) successive academic years or terms, during a similar period
       between two (2) regular but not successive terms, or during a period of paid sabbatical
       leave provided for in the individual's contract to any individual if:

          (1) The individual performs the services in the first of the academic years or terms;
       and

           (2) There is a contract or a reasonable assurance that the individual will perform
       services in any such capacity as an employee of any educational institution in the
       second of the academic years or terms.

       Green contends that this statute was enacted to “prevent subsidized summer vacations

for those teachers who are employed during one academic year and who are reasonably

assured of resuming their employment the following year.” Leissring v. Dep’t of Indus. Lab. &

Hum. Rels., 340 N.W.2d 533, 539 (Wis. 1983). In contrast, “a teacher who is unemployed at

the end of the year and realistically may remain unemployed in the fall, is not seeking benefits

simply because he or she wants a subsidized summer vacation.” Id. Green asserts that she

was not reasonably assured of resuming her employment in the new school year. We disagree.

       Green worked as a substitute teacher on an as-needed basis during the 2018 to 2019

spring term, and the 2019 to 2020 fall and spring terms and did not work during the 2019

summer recess. In this capacity, she did not have a written agreement with the District. Green

explained that she had verbal agreement with the District that she would return as a

substitute teacher for the next term. During the 2020 spring term, the District experienced


                                                5
an interruption in the provision of educational services due to COVID-19 and discontinued

in-classroom instruction on March 13. As a result, substitute teachers, including Green, were

no longer needed after March 12. At the end of May, the District recessed for the summer.

In August 2020, the District resumed in-classroom instruction, and Green returned to work

as a substitute teacher in September. In essence, Green was out of work from March 13 until

August 24 because no work was available due to COVID-19 and due to the normal summer

recess during education terms. She had not been fired or laid off but returned to work at the

next educational term available. Because Green’s name remained on the substitute-teacher

list, the Board concluded that Green enjoyed a reasonable assurance of employment between

terms and was ineligible for benefits.

       Citing Prosser v. Director, 4 Ark. App. 344, 631 S.W.2d 24 (1982), Green claims that

she was not reasonably assured of employment for the following term. In Prosser, the claimant

was a schoolteacher who moved out of state and was actively seeking employment there. Our

court held that she was entitled to benefits because she did not have a “written, verbal or

implied agreement” to teach school the next school year and, thus, did not have reasonable

assurance of employment under the statute. Id. at 346, 631 S.W.2d at 25.

       Here, Green claims that the Board improperly considered her subsequent

employment with the District as a reasonable assurance of employment. As such, it erred in

finding that an implied agreement existed where the District laid her off two months early

and failed to contact her to request that she return to work until approximately two weeks

after school resumed.


                                             6
       Viewing the facts in the light most favorable to the Board’s decision, we conclude that

there was sufficient evidence to support the Board’s conclusion that Green had reasonable

assurance of employment for the next school year. Undisputedly, Green was a substitute

teacher for the District and provided services to the District on an as-needed basis. In this

capacity, she had been placed on the District’s active substitute-teacher list since January

2019 and had remained on that list for the 2020–2021 school year. While placement on this

list is not a guarantee that the District would contact Green to fill the teaching vacancies that

arose in any given school year, she does not dispute her placement on the list was sufficient

for continued employment as a substitute teacher. Thus, her contract with the District

amounts to an implied contract for employment as a substitute teacher when her services are

needed by the District. Green did not provide services as a substitute teacher from March

12, 2020, until around September 8, after in-person instruction resumed in August; however,

Green had not provided services as a substitute during the 2019 summer recess, during

which in-person educational instruction was not being provided. COVID-19 did not change

the nature of her employment relationship with the District. She was still employed by the

District as a substitute teacher on an as-needed basis and remained so into the 20202021

school year. Accordingly, the Board did not err in concluding that she had “reasonable

assurances” of continued employment under the statute and, therefore, was not entitled to

benefits during the summer break.

       Affirmed.

       HARRISON, C.J., and VAUGHT, J., agree.


                                               7
Jaden Atkins, Legal Aid of Arkansas, for appellant.

Jennifer Janis, for appellee.




                                       8